DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10 – 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogi et al. JP 2011143749A (“Nogi”).  Nogi discloses an airbag assembly (abstract) comprising: 
an airbag (abstract) having a knee chamber (abstract) and an upper chamber (page 3, 3rd paragraph); 
a wall (page 4, 8th paragraph) fluidly isolating the knee chamber and the upper chamber; 
a sleeve (35) extending from the knee chamber through the wall to the upper chamber and fluidly communicating the knee chamber and the upper chamber; and 
a one-way vent (44) in the sleeve.
In reference to claims 10 – 12 and 14, Nogi further discloses wherein the knee chamber is elongated along a cross-vehicle axis (page 7, 2nd paragraph) between a first end (page 7, 2nd paragraph) th paragraph) and the upper chamber extends upwardly from first end; wherein the knee chamber has a bottom end (page 2, 2nd paragraph) elongated along a cross-vehicle axis (page 3, 6th paragraph) between a first end (page 3, 6th paragraph) and a second end (page 5, 2nd paragraph) and the sleeve is positioned at the bottom end and the first end (fig. 9); wherein the upper chamber extends upwardly from first end; wherein the upper chamber is vented more than the knee chamber (25). 
In reference to claim 15, Nogi discloses an instrument panel assembly (page 5, 9th paragraph) comprising: 
an instrument panel (16) having a vehicle-rearward face (page 5, 10th paragraph); and 
an airbag (10) inflatable to an inflated position (via 22) adjacent the vehicle-rearward face, the airbag having a knee chamber (28) and an upper chamber (26); the airbag including a wall (33) fluidly isolating the knee chamber and the upper chamber; the airbag including a sleeve (36) extending through the wall and fluidly communicating the knee chamber and the upper chamber; and the airbag including a one-way vent (44) in the sleeve.
In reference to claim 17, Nogi further discloses wherein the knee chamber has a bottom end (fig. 9) elongated along a cross-vehicle axis between a first end and a second end and the sleeve is positioned at the bottom end and the first end.

Claim(s) 1, 10, 13 - 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara et al. U.S. 2011/0285114 (“Ohara”).  Ohara discloses an airbag assembly (abstract) comprising: 
an airbag (abstract) having a knee chamber (abstract) and an upper chamber (paragraph [0001]); 
a wall (34, [0085]) fluidly isolating the knee chamber and the upper chamber; 

a one-way vent (38C) in the sleeve.
In reference to claims 10, 13, and 14, Ohara further discloses wherein the knee chamber is elongated along a cross-vehicle axis [0107] between a first end ([0111], W fig. 2) and a second end [0128] and the upper chamber extends upwardly from first end (fig. 2); further comprising an inflator (22) in knee chamber (fig. 1); wherein the upper chamber is vented more than the knee chamber (25).
In reference to claim 15, Ohara discloses an instrument panel assembly [0128] comprising: 
an instrument panel (16) having a vehicle-rearward face ([0129]; and 
an airbag [0129] inflatable to an inflated position [0129] adjacent the vehicle-rearward face, the airbag having a knee chamber (28) and an upper chamber (26, 52); the airbag including a wall (34) fluidly isolating the knee chamber and the upper chamber; the airbag including a sleeve (35) extending through the wall and fluidly communicating the knee chamber and the upper chamber; and the airbag including a one-way vent (40) in the sleeve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogi in view of Oota et al. U.S. 2006 (“Oota”).  Nogi does not disclose the one-way vent designed to allow fluid flow from the knee chamber to the upper chamber.  Oota teaches an arrangement in which a one-way vent (222) is .   

Claims 3 – 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogi in view of Oota and Hartmeyer et al. U.S. 5,492,363 (“Hartmeyer”).  Nogi disclose the sleeve having a collapsible wall but does not collapse when the upper chamber pressure is greater than the pressure in the knee chamber.  Oota teaches a collapsible wall (222) when the pressure in an upper chamber (164) is greater than the pressure in a knee chamber (162N).  One of ordinary skill in the art at the time the invention was filed would find modifying Nogi such that it comprised the pressure in the upper chamber collapses the wall in view of the teachings of Oota obvious so as to quickly provide support for the upper body [0172].  Nogi does not disclose the one-way vent including an obstruction in the sleeve.  Hartmeyer teaches an obstruction (22) such that a wall (26) collapses on the obstruction.  One of ordinary skill in the art at the time the invention was filed would find modifying Nogi such that it comprised the obstruction in view of the teachings of Hartmeyer obvious so as to provide a controlled manner in which the flow is reduced or eliminated (column 4, line 59).  
In reference to claims 4 – 6 and 9, Nogi in view of Oota and Hartmeyer further comprises the collapsible wall of the sleeve is in the upper chamber, when placed in combination, wherein the collapsible wall is designed to be spaced from the obstruction when the pressure in the knee chamber is greater than the pressure in the upper chamber (fig. 3 and 4); wherein the obstruction includes a portion of the collapsible wall fixed in a bunched configuration (fig. 3); and wherein the one-way vent includes a flap (26) designed open when the pressure in the knee chamber is greater than pressure in . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogi in view of Takeuchi et al. U.S. 2020/0406850 (“Takeuchi”).  Nogi does not disclose a steering column.  Takeuchi teaches a steering column (2), such that when placed in combination, the knee chamber of Nogi would be below the steering column and the upper chamber extends upward from the knee chamber along the steering column in the inflated position.   One of ordinary skill in the art at the time the invention was filed would find modifying Nogi such that it comprised the airbag at the steering column in view of the teachings of Takeuchi obvious so as to protect the driver (M) in a similar fashion as a passenger occupant [0047]. 

Allowable Subject Matter
Claims 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616